DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 13 is objected to because of the following informalities: the limitation of “when the enable flag indicates that the one or more coding tools are not enabled, set the application flag to a value indicating that the coding tools are applied” fails to correspond to [78] of the specification.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210385500 A1 ZHANG; Li et al. (hereafter Zhang), in view of US 20210368178 A1 XU; Jizheng et al. (hereafter Xu),  and further in view of US 20200267392 A1 LU; Taoran et al. (hereafter Lu).
Regarding claim 1, Zhang discloses A video decoding method (i.e.Fig.5), comprising: decoding, from a high level of a bitstream, an enable flag indicating whether one or more coding tools are enabled (i.e.[05], [210], wherein coded video sequence as bitstream is decoded, sps_lmcs_enabled_flag is the enable flag in high level because sequence parameter set (SPS)  is high level, and the luma mapping or chroma scaling is the coding tool), the one or more coding tools including a first coding tool configured to encode sample values using luma component mapping based on a piecewise linear model (i.e.Fig.5, [180], [185], wherein Forward LUT (FwdLUT) is luma mapping , the coding tool depicted in Fig.5 based on PWL model); acquiring a value of an application flag depending on a value of the enable flag, by setting the application flag indicating whether to apply the one or more coding tools to a predetermined value, or by decoding the application flag from a low level of the bitstream (i.e.[208], [213], wherein if 
Zhang fails to discloses when the value of the application flag is a value indicating that the one or more coding tools are applied, executing the one or more coding tools, wherein, when the first coding tool is executed according to a value of the first application flag, the executing of the one or more coding tools includes: generating a mapped luma prediction sample from a luma prediction sample based on a piecewise linear model corresponding to the luma prediction sample, and generating a luma reconstructed sample by adding a luma residual sample reconstructed from the bitstream and the mapped luma prediction sample; and reversely mapping the luma reconstructed sample using an inverse piecewise linear model having an inverse relationship with the piecewise linear model.
However, Xu teaches when the value of the application flag is a value indicating that the one or more coding tools are applied, executing the one or more coding tools (i.e.[608]-[610]), wherein, when the first coding tool is executed according to a value of the first application flag, the executing of the one or more coding tools includes: generating a mapped luma prediction sample from a luma prediction sample based on a piecewise linear model corresponding to the luma prediction sample (i.e.[74], [79], [608]-[610], wherein reconstruction including luma mapping process, and outputs a reconstructed /mapped predicted luma, here, the luma mapping such as FwdLUT uses PWL model), and Lu teaches generating a luma reconstructed sample by adding a luma residual sample reconstructed from the bitstream and the mapped 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Zhang, Xu and Lu before him/her, to modify the video decoding disclosed by Zhang to include the teaching in the same field of endeavor of Xu and Lu, in order to solve the issues of encoding/decoding complicated and invalid block vectors are easily generated and difficult to check, which complicates both encoder and decoder, as ideified by Xu  (i.e.[112]-[114]), and improve video coding performance, as identified by Lu (i.e.[03]).
Regarding claims 2, 12, Lu teaches The method of claim 1, wherein the acquiring includes: when the enable flag indicates that the one or more coding tools are enabled, setting the application flag to a value indicating that the one or more coding tools are applied; and when the enable flag indicates that the one or more coding tools are not enabled, decoding the application flag from the low level of the bitstream (i.e.[87]-[88]).
Regarding claims 3, 13, The method of claim 1, wherein the acquiring includes: when the enable flag indicates that the one or more coding tools are enabled, decoding the application flag from the low level of the bitstream; and when the enable flag indicates that the one or 
Regarding claims 4, 13, Lu teaches The method of claim 1, wherein the enable flag includes: a first enable flag decoded from a sequence parameter set (SPS) level of the bitstream; and a second enable flag decoded from a picture level of the bitstream when the first enable flag indicates that the first coding tool is enabled, wherein, when the second enable flag indicates that the first coding tool is enabled, the first application flag is decoded from a slice level of the bitstream (i.e.[80]-[81], [365]).
Regarding claims 5, 15, Lu teaches The method of claim 4, further comprising: decoding, from the bitstream, information on second sections onto which the mapped luma prediction sample is allowed to belong; and deriving piecewise linear models respectively corresponding to first sections to which the luma prediction sample is allowed to belong, based on a bit depth of a current picture containing a current block and information on the second sections, wherein the mapped luma prediction sample is derived by determining a first target section to which the luma prediction sample belongs among the first sections, and mapping the luma prediction sample to a mapping section using a piecewise linear model corresponding to the first target section, the mapping section being a section corresponding to the first target section among the second sections (i.e.Fig.5, [80]-[81], [477]).
Regarding claims 6, 16, Lu teaches The method of claim 5, wherein each of the piecewise linear models include a scaling factor indicating a scaling relationship between a number of code words allocated to each of the first sections and a number of code words allocated to each of the second sections, wherein the deriving of the piecewise linear models includes: deriving the number of code words allocated to each of the first sections based on the bit depth, and deriving the number of code words allocated to each of the second sections 
Regarding claims 7, 17, Lu teaches The method of claim 5, further comprising: deriving inverse piecewise linear models respectively corresponding to the second sections based on the bit depth and the information on the second sections, wherein the reverse mapping includes: determining a second target section to which the luma reconstructed sample belongs among the second sections; and deriving an reversely mapped luma reconstructed sample by reversely mapping the luma reconstructed sample to an reverse mapping section using an inverse piecewise linear model corresponding to the second target section, the reverse mapping section being a section corresponding to the second target section among the first sections (i.e.[40]).
Regarding claims 8, 18, Zhang discloses The method of claim 5, further comprising: when the second enable flag indicates that the first coding tool is enabled, decoding, from a picture level of the bitstream, a chroma flag indicating whether scaling of chroma residual samples is enabled; and scaling chroma residual samples of the current block based on chroma scaling information decoded from the bitstream according to a value of the chroma flag (i.e.[594], [633]).
Regarding claims 9, 19, Zhang discloses The method of claim 8, wherein the scaling of the chroma residual samples includes: deriving chroma scaling relationships respectively corresponding to the second sections based on the bit depth, the information on the second sections, and the chroma scaling information; determining, among the second sections, a section to which an average of luma reconstructed samples positioned on above and left sides 
Regarding claims 10, 20, The method of claim 1, wherein the coding tool further includes a second coding tool configured to apply differential coding to residual samples of the current block, wherein the enable flag is decoded from a sequence parameter set (SPS) level of the bitstream, wherein, when the enable flag indicates that the second coding tool is enabled, the application flag includes a second application flag decoded from a block level of the bitstream, the second application flag indicating whether the second coding tool is applied (i.e.[2008], [559]).
Regarding claim 11, see the rejection for claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210392381 A1, US 20200344473 A1, US 20210385469 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487